Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 27, 2021

                                      No. 04-21-00194-CR

                                       Chance WATSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7426
                         Honorable Kirsten Cohoon, Judge Presiding

                                         ORDER

       The current deadline for the reporter’s record to be filed in this court is August 30, 2021.
On August 26, 2021, court reporter Tonya R. Thompson requested an extension of time to file
the record until September 26, 2021. After consideration, we GRANT Ms. Thompson’s request
and ORDER her to file the reporter’s record by September 26, 2021.




                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court